Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the holding portion 503 that is connected and/or interfacing with the back bracket or the end portion (both are disclosed on page 9 lines 27-33) as described in the specification.  It is unclear how the holding portion 503 with the electromagnetic pus rod 81, the push rod 502 the main body 501 which are all shown in figure 6 would attach to the device presented in figures 1-5 and 7.  It is also unclear how the end portion is arranged on the back bracket 10 as disclosed in lies 23-26 of page 9. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant would be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the driving member in claim 1.

Means Language
Invoking 112(f)
Corresponding Structure
Driving member (in claim 1 and 6)
Yes, member is a generic placeholder
The driving member is disclosed as being a magnetic member on page 2 lines 4-5. (Note, the term “magnetic member” is regarded as including sufficient structure to avoid 112(f) interpretation.)
Holding portion (in claims 7-8)
Yes, portion is a generic placeholder
As per page 7, the holding portion is taken as part 503 in figure 6. However, a particular structure is not disclosed in the specification or shown within the figure itself
End portion (in claims 7-8)
Yes, portion is a generic placeholder
In page 9, it is disclosed that the end portion of the back bracket 10 may be arc-shaped. However, the words ‘may be’ imply that the end 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “holding portion” in claims 7-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a holding portion is disclosed in the 
Additionally, claim limitation “end portion” in claims 7-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a holding portion is disclosed in the specification in page 9 lines 23-33, a specific structure is not disclosed here or shown in figure 6. While the end portion is disclosed as being part of the back bracket 10 and may be arc shaped, this part isn’t shown on the back bracket in the figures, and the words “may be arc shaped” will imply that the end portion may also be a different shape. Additionally, specific details of how the end portion would interface from the rest of the upper limb assist device (aside from the holding portion, which is also indefinite) 
, a specific means of connection is not disclosed in the specification or in the provided figures.  Additionally, specific details pertaining to the shape, material, or specific location of the holding portion were not disclosed in the specification. The specification only details that the holding portion ‘may be a curved plate’ which implies that the holding portion may also be a different shape. Therefore, claims 7 and 8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 9-11, 13, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garrec (US Pub No.: 2010/0204804) in view of Larose (US Pub No.: 2020/0069441).
Regarding claim 1, Garrec discloses an upper limb assist system (in the abstract, shown in figure 6A) including a back bracket (being the part worn on the back in figure 6C), an arm bracket (the orthosis part 26), a motor (a motor is disclosed in [0142]), and driving belts (being the notched belt 56 defined in [0142], cable part 22 in [0110], and the toothed belt disclosed in [0108]. Each of these parts would be a driving belt for part of the device of Garrec), wherein the arm bracket includes an upper arm (shown in annotated figure 1), a forearm (shown in annotated figure 1), and a hand portion (shown in annotated figure 1), two ends of the forearm (shown in annotated figure 1, the forearm is depicted to have two ends as there are two rod members shown in the annotated figure that connect to the upper arm portion) are configured to be rotatably coupled to the upper arm and the hand portion respectively ([0119] discloses that the rods would allow for a rotation with respect to the upper arm and the hand would rotate about the wrist part as per [0125]), the upper arm is configured to be rotatably coupled to the back bracket (as per [0115], the arm device has three axes of articulation with respect to the shoulder. This requires that the upper arm of part 26 would rotate with respect to the back bracket in figure 6C), the upper limb assist system further includes driving members and corresponding rotating wheels disposed on the upper arm, the forearm and the hand portion respectively (as per [0036], a pinion which engages to a toothed segment that is driven by a motor is disclosed to actuate the system of Garrec), wherein each driving member is configured 
However, Garrec does not disclose a driving member like the one disclosed in the pending application. Instead, Larose would teach a magnetic system that is used as a driving system in [0097]-[0099]. This system would act as a driving mechanism for the rotating wheels of Garrec. It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the magnetic driving member of Larose into the device of Garrec as the system of Larose would allow for a generation of a ‘variable amount of torque” as per [0017]. 

    PNG
    media_image1.png
    527
    878
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 6, Garrec would disclose wherein each rotating wheel is configured to be fixedly coupled to the arm bracket (the pinion would be on the arm device of Garrec of [0036]-[0037]), the driving member includes wheel teeth provided on the rotating wheel (the motor would drive the pinion that would drive a toothed belt as per [0041]), an inner surface of a corresponding driving belt is provided with belt teeth engaged with the wheel teeth (the inner surface of the belt of [0041] would have a toothed belt), in the first state, the wheel teeth are configured to stick out of a surface of the rotating wheel to engage with the belt teeth (the teeth of the toothed belt would engage with the wheel as per [0036]-[0041]).  Garrec would not teach an instance wherein, in the second state, the wheel teeth are configured to retract into the rotating wheel to disengage with the belt teeth. However, it would be obvious to one of ordinary skill in the art at the time of filing to incorporate a system in which the wheel teeth are configured to retract into the rotating wheel to disengage with the belt teeth. This would be obvious as this 
Regarding claim 9, Garrec would teach an instance wherein the back bracket is provided with a first fixing belt (shown in annotated figure 2 below. The back bracket is depicted to have a pulley like device with a cable running through it, wherein the cable was labeled as a fixing belt), and the upper arm, the forearm and the hand portion are provided with second fixing belts respectively (this would be the cables disclosed in [0027].

    PNG
    media_image2.png
    428
    609
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 10, Garrec would not teach wherein two arm brackets are configured to be coupled to opposite sides of the back bracket respectively. However, it would be obvious to one of ordinary skill in the art at the time of filing to teach two arm brackets as shown in figure 6A to connect to a back bracket as taught in figure 6C. This would be obvious as this would allow an actuation of both arms of the user which would then reduce the load on the both limbs of the user. Reduction of a load on a user’s limb is disclosed as being the desired effect of the device of Garrec in [0002].
Regarding claim 11, Garrec would teach the upper limb assist system according to claim 10, wherein a length of the back bracket between the two arm brackets is adjustable (in the combination presented in claim 11, there are two arm brackets. As both arm devices would be moveable independently of each other, the length of the back bracket between two arm brackets would be adjustable).
Regarding claim 13, Garrec would teach the back bracket, the upper arm and a corresponding rotating wheel are coupled together by a first rotating shaft (shown in annotated figure 2 above).
Regarding claim 17, Garrec teaches that the upper arm, the forearm and the corresponding rotating wheel (this would be the wheel between the forearm and rotating wheel shown in figure 6C just above part 4) are coupled together by a second rotating shaft (in figure 11, there is a shaft member to the upper left of figure 11 at the rotating wheel).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garrec (US Pub No.: 2010/0204804) in view of Larose (US Pub No.: 2020/0069441) in further view of Baptista (US Pub No.: 2019/0344456).
Regarding claim 2, Garrec does not disclose that the driving member is a magnetic member and that the first and second state would be based off of an electromagnet being energized or not. Instead, Larose would teach an instance wherein the driving member include a first magnetic member (being the first member 20 of the MR fluid clutch apparatus in [0097]) disposed on the arm bracket (this magnetic member can be disposed on the arm bracket of Garrec in annotated figure 1), a second magnetic member disposed on the corresponding rotating wheel and opposite to the first magnetic member (being the second member 40 of the MR fluid clutch apparatus in [0097]. This member can be placed on the rotating wheel of Garrec), and an elastic member (being the elastics disclosed at the end of [0132]), at least one of the first magnetic member and the second magnetic member is an electromagnet (the second member 40 has an electromagnetic therein in part 35, as per [0096]); in the first state, 
However, Larose did not teach an elastic member that would apply an elastic force to the device of Larose or Garrec.  Instead, Baptista (US Pub No.: 2019/0344456) would disclose an elastic return element 524 that can be placed between the magnetic parts of Larose to apply a force at a joint in Baptista (the elastic element is disclosed in [0094]). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the elastic element of Baptista into the devices of Garrec and Larose as the elastic element of Baptista would apply a return force to the joint of Garrec and Larose after the magnetic driving members of Larose enter a second deactivated state. This would allow for the joint to return to an initial position after the electromagnet of Larose is deactivated. 
Regarding 3, Garrec does not disclose there being a friction between the first and second magnetic member.  Instead, Larose would teach an instance wherein the first magnetic member and the second magnetic member are provided with a friction structure on opposite 
Regarding claim 4, neither Garrec nor Larose would teach an elastic member disposed between the first and second magnetic member. Instead, Baptista would teach that he upper limb assist system according to claim 2, wherein the elastic member is disposed between the first magnetic member and the second magnetic member (Baptista would teach the elastic element is disclosed in [0094]. This element can be disposed between the first and second magnetic members of Larose). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the elastic element of Baptista into the devices of Garrec and Larose as the elastic element of Baptista would apply a return force to the joint of Garrec and Larose after the magnetic driving members of Larose enter a second deactivated state. This would allow for the joint to return to an initial position after the electromagnet of Larose is deactivated.
Regarding claim 5, neither Garrec nor Larose would teach an elastic member and a second magnetic member disposed on two sides of the first magnetic member. Instead, Baltista would teach the upper limb assist system according to claim 2, wherein the elastic member and the second magnetic member are disposed on two sides of the first magnetic member respectively (Baptista would teach the elastic element is disclosed in [0094]. This element can be disposed on the opposing side of the second magnetic member with respect to the first magnetic member). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the elastic element of Baptista into the devices of Garrec and Larose as the elastic element of Baptista would apply a return force to the joint of Garrec and Larose after the magnetic driving members of Larose enter a second deactivated state. This would allow for the joint to return to an initial position after the electromagnet of Larose is deactivated.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garrec (US Pub No.: 2010/0204804) in view of Larose (US Pub No.: 2020/0069441) in further view of Lee (US Pub No.: 2017/0296418).
Regarding claim 12, Garrec in view of Larose would teach the upper limb assist system of claim 1. However, neither Garrec nor Larose would teach an angle sensor to monitor the angle of rotation of an upper arm, forearm, and/or hand portion.  Instead, Lee would teach an instance wherein, wherein the upper arm, the forearm and/or the hand portion are provided with angle sensors for monitoring an angle of rotation of the upper arm, the forearm or the hand portion (Lee teaches a first and second angle sensing unit in the abstract which would be coupled on the shoulder and elbow of the device as per [0008]. The upper arm of Lee would include the shoulder and the elbow mechanism would constitute the forearm). It would be obvious to one of ordinary skill at the time of filing to incorporate the angle sensing unit of Lee into the device of Garrec as the angle sensing of Lee would serve as an input means to control the device of Lee as per the abstract.  This would also provide a benefit to Garrec as it would provide Garrec with a specific type of position sensor (as disclosed in [0207] of Garrec) to provide feedback to the actuators of Garrec.

Allowable Subject Matter
Claims 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, Garrec, Larose, Baptista and Lee are the best combination of references to teach what was present in claim 14.  However, these references do not teach a rotating shaft configured to pass through a thrust bearing in a manner that would couple the upper arm and back bracket together. As a result, claim 14 and dependent claims 15 and 16 are 
Regarding claim 18, Garrec, Larose, Baptista, and Lee are the best combination of references to teach what was present in claim 14. However, said combination of reference teach a second rotating shaft that is configured to pass through a second thrust bearing between the upper arm and the forearm. As a result, claim 18 and dependent claims 19-20 are allowable over prior art when taking into account the limitations of the claims claim 18 depends on. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Examiner’s Note on Dependent Claim 7
Regarding claim 7, Garrec, Larose, Baptista, and Lee are the best combination of references to teach what was presented in this claim.  However, this combination does not teach an electromagnetic push rod that will control the movement of the forearm and upper arm when it is in an energized state or in a de-energized state. More specifically, these references do not teach that, when the push rod is energized, the push-rod would push the holding portion to move away from the main body, so that the holding portion holds an end portion of the back bracket, or that, when the  push-rod is de-energized, the electromagnetic rod would move back toward the main body. While it is noted that Garrec does detail push rods, an electromagnetic element is not disclosed therein. However, it should be noted that claims 7 and 8 are rejected under 35 U.S.C. § 112(b). As such, the way in which these rejections under 112(b) are resolved will affect whether or not these claims will be considered allowable over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angold (US Pub No.: 2018/0361565) would teach an exoskeleton for both arms, but lacks any hand specific parts. Bonutti (US Pub No.: 2009/0030353) would teach an arm exoskeleton but has no back bracket for independent claim 1, Kim (US Pub No.:2011/0164949) would teach an upper body exoskeleton but does not appear to have something resembling a rotating wheel (part 34b in figure 6 is more cylindrical than a wheel), Noda (US Pub No.: 2019/0047161) would teach a thrust bearing but would not teach a thrust bearing on a back portion wherein a rotating shaft would pass through it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AREN PATEL/Examiner, Art Unit 3774              


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774